Title: From Alexander Hamilton to James McHenry, 19 February 1800
From: Hamilton, Alexander
To: McHenry, James

New York Feby 19th 1800
Dear Sir
I have read with great pleasure your letter to the Committee of Defence. It presents the subject in a very correct and interesting manner, such as I should expect much good from; if I did not begin to think with Chief Justice Elsworth, that there is in a government like ours a natural antipathy ⟨to⟩ system of every kind.
Yrs. affecly
AH
Js. McHenry Esqr


